Citation Nr: 1817590	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2004 to October 2004 and from May 2007 to June 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2013 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied service connection for PTSD And anxiety condition. 

The issues have been recharacterized as shown the title page.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his February 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  He withdrew his request in October 2014. 

The Veteran completed a VA Form 21-22 in favor of Oklahoma Department of Veterans Affairs in January 2013.  Another VA Form 21-22 in favor of AMVETS was received November 2013.  That form was unsigned, making it invalid.  The Board sent a letter to the Veteran in February 2018 seeking clarification of his representation.  The Veteran did not respond to this letter.  Thus, the Board will proceed with its decision and consider the Veteran unrepresented.

In an October 2014 written statement (VA 21-4138), the Veteran raised claims of entitlement to service connection for chronic bronchitis, tinnitus, bilateral hearing loss, traumatic brain injury, residuals of TCE/PCE poisoning, and chronic leg, knee, back, ankle, shoulders, and neck pain.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  Additional development is required.

The Veteran has reported several stressors that he believes are related to PTSD.  On the Veteran's May 2013 stressor statement, VA Form 21-0871, he asserts that he was in fear for his life in Iraq as he was tasked to search for improvised explosive devices and hostile forces.  At his VA examinations, he also reported searching for explosive devices in various villages.  During his 2013 VA examination, he indicated that in the summer of 2007 he entered a hole on the side of a hill to look for explosive devices.  The hole collapsed and knocked him unconscious.  He reported that he awoke three days later in a field camp hospital.  

The Veteran's military occupational specialty was as a machine gunner.  He is noted to have served Iraq from May 2007 to April 2008.  It does not appear that the RO attempted to contact the U.S. Joint Services Records Research Center (JSRRC) to corroborate his stressors, to specifically include the event which is reported to have resulted in physical injury.  On remand, appropriate measures should be taken to attempt verification of the reported after receiving any additional information needed from the Veteran.

The Veteran has also reported private treatment for his psychiatric disorder.  In particular, he reported weekly counseling sessions through his employer's assistance program (EAP) in Duncan, OK and additional treatment with a private physician, Dr. L. in Lawton, OK.  See February 2013 VA treatment records.  Upon remand these private treatment records, as well as any outstanding relevant VA treatment records, must be obtained.  See 38 C.F.R. § 3.159 (c) (2016).  

Following the aforementioned development, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his current psychiatric disorder(s).  See Green v. Derwinski, 1 Vet. App. 121, 124(1991); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new stressor verification form requesting any pertinent information to assist VA in attempting to verify his reported in-service stressors.  Following receipt of any response, appropriate action should be taken to attempt to verify any reported stressors capable of verification, to include contacting JSRRC or other appropriate sources. 

The RO should notify the Veteran of the results, explaining the efforts taken, describing further action, if any, to be taken, and affording them the opportunity to respond.  

2.  Request that the Veteran identify any private clinician who has treated him for a psychiatric disorder.  Upon receipt of any necessary authorization, obtain all identified, non-duplicative records, to include EAP counseling records and records from Dr. L. in Lawton, OK.  Also, update the file with VA treatment records since June 2014.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed psychiatric disorders, to include depression, anxiety, and PTSD.  The entire claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted. 

a) The examiner is to identify all current psychiatric disorders found present on examination.  

b) If the examiner determines a diagnosis of PTSD is present under the DSM-IV, then the examiner must specify the stressor(s) supporting the diagnosis.

c) With respect to any psychiatric disorder other than PTSD found on examination (or since January 2013 even if it has since resolved), the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service or is otherwise related to service?  

A complete rationale for the requested opinions should be provided.  If the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







